Citation Nr: 1525781	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-11 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to Agent Orange exposure.


REPRESENTATION

Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


FINDINGS OF FACT

1.  The probative evidence of record shows that the Veteran served in the Republic of Vietnam.  

2.  The evidence of record contains a current diagnosis of ischemic heart disease.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for ischemic heart disease, which he contends is due to in-service exposure to Agent Orange.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

A January 2011 VA examination shows that the Veteran has a current diagnosis of ischemic heart disease.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Service connection may be presumed for certain diseases, including ischemic heart disease, if a veteran was exposed to an herbicide agent, including Agent Orange, during service, and the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  A veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Service in the Republic of Vietnam requires physical presence on the landmass or inland waterways of the Republic of Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1196-97 (Fed. Cir. 2008).  Service aboard a deep-water naval vessel in the waters off the shore of the Republic of Vietnam does not constitute service in the Republic of Vietnam without evidence showing actual visitation to the Republic of Vietnam.  Id.; VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997).

During an August 2014 hearing before the Board, the Veteran testified that he served aboard the USS STORMES off the coast of Vietnam during the Vietnam War.  He further testified that during this time, he traveled to the shore of Vietnam in a motorized whaleboat in order to provide communications equipment to ground troops.  The Veteran's statements are competent evidence as to factual matters of which he has first-hand knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board must also ascertain whether his statements are credible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).   

Service personnel records confirm that the Veteran served as a communications electronics technician aboard the USS STORMES from August 1966 to June 1968.  A VA compilation of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents indicates that in September 1966, the USS STORMES sent a motorized whaleboat ashore to assist the Second Army of the Republic of Vietnam and the Second United States Advisory Group.  Based on the foregoing, the Board finds the Veteran served in the Republic of Vietnam.  See Caluza, 7 Vet. App. at 506.  As there is no affirmative evidence to establish that the Veteran was not exposed to herbicides, the Veteran is presumed to have been exposed to an herbicide agent.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Accordingly, service connection for ischemic disease is warranted on a presumptive basis.  See 38 C.F.R. § 3.309(e).


ORDER

Service connection for ischemic heart disease is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


